Citation Nr: 1743682	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right lower extremity disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a respiratory disorder.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depressive disorder, and mood disorder, to include as secondary to service-connected TBI.

7.  Entitlement to service connection for a respiratory disorder, to include COPD and chronic bronchitis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to a compensable rating for service-connected right ear hearing loss.

10.  Entitlement to a rating in excess of  40 percent for a service-connected traumatic brain injury (TBI).

11.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).

12.  Entitlement to service connection for left ear hearing loss.

13.  Entitlement to service connection for a gastrointestinal disorder.

14.  Entitlement to service connection for chronic fatigue syndrome.

15.  Entitlement to service connection for fibromyalgia.

16.  Entitlement to service connection for unusual hair loss.

17.  Entitlement to service connection for chemical sensitivity.

18.  Entitlement to service connection for a skin disorder.

19.  Entitlement to service connection for an undiagnosed illness, to include neurological symptoms of numbness and tingling in the limbs.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1987 to March 1988 and from December 1990 to June 1991, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, and hypertension, entitlement to increased ratings for right ear hearing loss and a TBI, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A September 1995 rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the September 1995 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a lumbar spine disorder.

2.  A July 2005 rating decision denied the Veteran's claim of entitlement to service connection for a right lower extremity disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the July 2005 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right lower extremity disorder.

3.  In a July 2005 rating decision, the Veteran's claim for service connection for PTSD was denied as the evidence failed to link his PTSD to an in-service stressor.  The July 2005 rating decision also denied the Veteran's claim for service connection for a bipolar disorder as the evidence failed to link his bipolar disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
4.  The evidence received since the July 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

5.  In a July 2005 rating decision, the Veteran's claim for service connection for a respiratory disorder was denied as the evidence failed to link his respiratory disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
6.  The evidence received since the July 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

7.  In a July 2005 rating decision, the Veteran's claim for service connection for hypertension was denied as the evidence failed to link his hypertension to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
8.  The evidence received since the July 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

9.  Hypertension onset during the Veteran's active service.

10.  At the November 2016 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claims for left ear hearing loss, a gastrointestinal disorder, chronic fatigue syndrome, fibromyalgia., unusual hair loss, chemical sensitivity, a skin disorder, and an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has not been submitted, and the Veteran's claim for service connection a lumbar spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 2005 rating decision which denied entitlement to service connection for a right lower extremity disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has not been submitted, and the Veteran's claim for service connection a right lower extremity disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 2005 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

6.  New and material evidence has been received since the July 2005 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The July 2005 rating decision denying service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

8.  New and material evidence has been received since the July 2005 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  The July 2005 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

10.  New and material evidence has been received since the July 2005 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  Criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

12.  The criteria for withdrawal of the claim for entitlement to service connection for left ear hearing loss, for a gastrointestinal disorder, for chronic fatigue syndrome, for fibromyalgia, for unusual hair, for chemical sensitivity, for a skin disorder, and for an undiagnosed illness have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Lumbar Spine Disorder and Right Lower Extremity Disorder

Regarding a lumbar spine disorder, in December 1992, the Veteran filed a claim seeking service connection for a lumbar spine disorder, which was denied in a September 1995 rating decision, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to this issue within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

At the time of the September 1995 rating decision, the evidence of record did not contain competent lay or medical evidence that a chronic lumbar spine disorder arose during his service in Southwest Asia or manifested to a compensable degree of 10 percent within two years after his service in Southwest Asia.  As such, the RO denied his claim.

Regarding a right lower extremity disorder, in March 2009, the Veteran filed a claim seeking service connection for a right lower extremity disorder, which was denied in a February 2010 rating decision, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to this issue within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

At the time of the February 2010 rating decision, the evidence of record did not contain new or material evidence that a chronic right lower extremity disorder was incurred in or caused by his active service.  As such, the RO denied reopening his claim.

In a statement received in January 2012, the Veteran sought to have his previously denied claims for entitlement to service connection for a lumbar spine disorder and a right lower extremity disorder reopened.  He reported that he injured his lumbar spine and right lower extremity in the same motor vehicle accident he experienced his TBI.

In May 2012, the Veteran was afforded a VA examination for his lumbar spine and right lower extremity disorder.  The Veteran reported injuring his lumbar spine and right lower extremity in a motor vehicle accident during his active service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's right lower extremity disorder was radicular symptoms from his lumbar spine disorder and not a separate neurological or peripheral nerve problem.

At the November 2016 hearing, the Veteran testified that his lumbar spine disorder and right lower extremity disorder occurred at the same time as he experienced his TBI, during a motor vehicle accident in October 1988.

However, the record contains no new competent medical or lay evidence dated after September 1995 for a lumbar spine disorder and after February 2010 for a right lower extremity disorder, beyond the Veteran's own assertions which are cumulative of those previously considered.  The Veteran was afforded a VA examination in May 2012.  After reviewing the Veteran's claim's file, interviewing the Veteran, and conducting a physical examination, the examiner found that his lumbar spine disorder was not service connected and his right lower extremity disorder was radicular symptoms from his lumbar spine disorder.  As such, his claims to reopen his service-connection claims for a lumbar spine disorder and a right knee disorder are denied.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described no new and material evidence has been added since the June 2003 rating decision.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claims, no duty to assist would be triggered.

Accordingly, the claims to reopen the previously denied claims of service connection for a lumbar spine disorder and a right lower extremity disorder are denied.

Acquired Psychiatric Disorder, Respiratory Disorder, and Hypertension

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, and hypertension were denied in July 2005.  The Veteran did not appeal the July 2005 rating decision, nor did he submit any new and material evidence within a year of the July 2005 rating decision.  See 38 C.F.R. §3.156(b).  The July 2005 rating decision thereby became final.

At the time of the July 2005 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the July 2005 rating decision includes additional VA treatment records, private treatment records, SSA records, and the Veteran's testimony at the hearing.  Regarding his acquired psychiatric disorder, he testified that his acquired psychiatric disorder was secondary to his TBI.  Regarding his respiratory disorder, he testified that during his service in Southwest Asia, he was in smoke for weeks and developed a breathing problem.  Regarding his hypertension, he testified that he saw a field medic during and received blood pressure medicine during his active service.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Service connection 

The Veteran testified at a Board hearing that he first developed blood pressure problems while in active service in the Persian Gulf region.  He reported being prescribed atenol, which is a medication used to control elevated blood pressure.  The Veteran testified that he saw a medic in the field and was given blood pressure medications in 1990.  He was afforded a VA examination in June 2012.  The examiner noted that the Veteran had a current diagnosis of hypertension.  The examiner also discussed a single elevated blood pressure reading during his active service.  The examiner noted that the Veteran was diagnosed with hypertension in 1995, approximately four years after his active service.  

However, a review of the Veteran's service treatment records shows that on a medical history survey that was stamped as being received in July 1991, the Veteran reported having high blood pressure.  This would have been completed upon his return from deployment and provides sufficient supporting criteria for his claim to support service connection.

Accordingly, service connection for hypertension is granted.  

Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the November 2016 hearing and in a November 2016 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to service connection for left ear hearing loss, a gastrointestinal disorder, chronic fatigue syndrome, fibromyalgia, unusual hair loss, chemical sensitivity, a skin disorder, and an undiagnosed illness; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a lumbar spine disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a right lower extremity disorder is not reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a respiratory disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is granted.  

The appeal of the claim of entitlement to service connection for left ear hearing loss is dismissed.

The appeal of the claim of entitlement to service connection for a gastrointestinal disorder is dismissed.

The appeal of the claim of entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal of the claim of entitlement to service connection for fibromyalgia is dismissed.

The appeal of the claim of entitlement to service connection for unusual hair loss is dismissed.

The appeal of the claim of entitlement to service connection for chemical sensitivity is dismissed.

The appeal of the claim of entitlement to service connection for a skin disorder is dismissed.

The appeal of the claim of entitlement to service connection for an undiagnosed illness is dismissed


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran testified that his current acquired psychiatric disorder was due to his service connected TBI.  Treatment records from 2002 show that he reported having mental health issues beginning when he was 13 years old.

In January 2013, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  The examiner noted that the Veteran reported childhood abuse.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not due to his active service.  However, the examiner did not give an opinion on secondary service connection or on aggravation of a preexisting disability.  As such, a remand is necessary for a new VA examination with an opinion on etiology.

Regarding his service connection claim for a respiratory disorder, the Veteran testified that he was exposed to smoke for weeks while stationed in Southwest Asia.  He testified that afterwards, he developed breathing problems and was diagnosed with COPD.  The Veteran was afforded a VA examination in June 2012.  The examiner noted a diagnosis of COPD.  However, the examiner did not offer an opinion on etiology.  As such, a remand in necessary for a new VA examination with an opinion on etiology.

Regarding his increased rating claims, at the November 2016 hearing, the Veteran testified that he his right ear hearing loss had worsened and that he was unable to hear without a hearing aid.  He also testified that his TBI had worsened and resulted in memory, concentration, attention, and psychiatric problems.  As such, new examinations are required to evaluate the current nature and severity of the Veteran's right ear hearing loss and TBI.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist or with a VA contracted psychiatrist of psychologist to determine the nature and likely etiology of any acquired psychiatric disorder.  The examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current acquired psychiatric disability(ies), if any?

(b) For each acquired psychiatric disability diagnosed, please offer the following opinions:

i) Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder clearly and unmistakably existed prior to the Veteran's active service (October 1987 to March 1988 and from December 1990 to June 1991)?  Why or why not?

ii) If an acquired psychiatric disorder did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the preexisting acquired psychiatric disorder clearly and unmistakably (obviously, manifestly, and undebatable) was not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service.  Why or why not?

iii) If an acquired psychiatric disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder either began during or was otherwise caused by his military service?  Why or why not? 

iv) If an acquired psychiatric disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion whether it is as at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was caused by a service connected disability?  Why or why not?

v) If an acquired psychiatric disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion whether it is as at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was aggravated (made worse) by a service connected disability?  Why or why not?  

If aggravation is found, the examiner should attempt to establish the baseline level of severity of the nonservice-connected disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  
 
The examiner should discuss the effects, if any, of any acquired psychiatric disorder on the Veteran's ability to sustain substantial gainful employment. 

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any respiratory disorder, to include COPD.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any respiratory disorder either began during or was otherwise caused by his military service?  Why or why not? 

In addressing these questions, the examiner should discuss the relevance, if any, of the article received November 18, 2016 describing the prevalence of COPD in Gulf War veterans.  The examiner should also discuss the relevance, if any, of the Veteran's smoking history.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ear hearing loss and TBI.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


